DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gans (2010/0216424) in view of Momtahan et al (2011/0275344) further in view of Gayson et al (2021/0274426).
Regarding claims 1, 8 and 15.  Gans teaches a program, method and a wireless communication network comprising: one or more processors; anon-transitory storage medium; and instructions stored in the non-transitory storage medium, the instructions being executable by the one or more processors to: 
generate an action-triggering profile for a subscriber of a wireless service provider, wherein the action-triggering profile is based, at least in part, on a rate plan associated with the subscriber (figure 2, item 210 – Adaptive Fair Usage Module calculates the usage by a subscriber in the base station coverage area and determines whether the usage is excessive by comparison with a fair usage threshold value, 0009-0010, 0030, 0032 – rate plans associated with the subscriber (i.e., basic rate plan, premium rate plan, etc.), 0034-0035 – subscriber who pays an elevated premium); 
assign the action-triggering profile to the subscriber (figure 2, item 210 – Adaptive Fair Usage Module calculates the usage by a subscriber in the base station coverage area and determines whether the usage is excessive by comparison with a fair usage threshold value, 0009-0010, 0030, 0032 – rate plans associated with the subscriber (i.e., basic rate plan, premium rate plan, etc.), 0034-0035 – subscriber who pays an elevated premium); 
receive, from a counter, a count of data usage by the subscriber (figure 2, item 210 – Adaptive Fair Usage Module calculates the usage by a subscriber in the base station coverage area and determines whether the usage is excessive by comparison with a fair usage threshold value, 0009-0010, 0034-0035 – usage information is collected, 0041-0043 – total number of bytes, 0054 – fair usage threshold value is 2 MBps and the time frame over which the usage is collected is 20 minutes); 

trigger the action associated with the selected particular threshold (0036 – alert th subscriber with a message).
	Gans does not explicitly teach select, based at least in part on the action-triggering profile of the subscriber, which particular threshold of a threshold scale of multiple thresholds to use for triggering an action.
	Momtahan teaches action trigger profiles in conjunction with rate plan(s) (0007, 0008, 0026, 0059 – a charge of $60 up to the 1 GB cap of data access each month with a $3 per MB charge after the 1GB cap has been exceeded, 0076, 0078, 0081, 0084, 0115).  Momtahan teaches control and metering of data flows at the network side (0044-0046, 0104, 0112).  Momtahan teaches the subscriber side or network side can set usage limits, thresholds, and/or trigger notification parameters (0045-0046, 0148, figure 8 – set usage limits, at least in part, on Today, This Month, This Week, 0093 – day-of-week).  Momtahan teaches calculating fair usage windows based on one or more formulas (0047) and provides proactive notifications to user equipment when subscribers are nearing bandwidth usage thresholds (0068).  If the subscriber has set a threshold of 75% for an application 306, when that application 306 has consumed 75% of its data budget, the subscriber will receive a notification at the UE (0077, 0090, 0131 – thresholds may include percentage usage levels beyond which a notification is to be sent to a subscriber using user equipment, 0138 – wherein the notification is sent via email, SMS, or any other notification capability).  The subscriber can select different thresholds (figure 7, 0147 – Notify@ 400 MB, Notify @ 40MB).
	It would have been obvious for any one of ordinary skill in the art before the effective filing date of the invention to modify the Adaptive Fair Usage Module as taught by Gans to include multiple thresholds as taught by Momtahan in order to allow subscribers set real time usage thresholds, quotas, or caps on their devices and provide proactive notification(s) when approaching bandwidth caps.
Regarding amendment dated 10/6/2022.  Applicant amends and argues prior art does not teach allowing a single threshold scale to be used for multiple subscribers (in the same or different rate plans). (Amendment 10/6/2022, page 6 – wherein applicant points to figure 2C and paragraph 0036).
Grayson teaches group threshold and/or subscriber-specific threshold level (0034-0035) in conjunction with counting usage (0040, fig 2A – X MB, Y MB, usage < X MB, X MB <= usage < Y MB, Y MB <= usage, fig 3A, 0053 – first TH may represent a minimum level of service for all subscribers and each TH may be tied to a tariffing/cost levels (and/or ranges thereof), 0076 – group-level threshold(s), 0065 – group policy TH that may be applicable to all roaming subscribers).  Virtually any type of tariffing/cost related information may be used, including but not limited to, cost per minute/hour/day/months/etc. (0041).  If a tariffing policy is exceeded, then provide a warning/notice (0066) and/or adjust threshold(s) (0067) based on data usage rate (0068) and/or configuring/updating TH based on SLAs set for all subscribers (0070-0071, 0075).  For example, in at least one embodiment, techniques presented herein may advantageously provide for the ability to enable different tiers or levels of service such as any combination of thresholds that may be applicable to all subscribers (0090).  Obtain real time updates on chargeability of one or more applications (e.g., flash sponsored free access for “X” time/volume units for a specific network/application) (0117-0118).  For example, up to 30 GB or 30 minutes is free, then $2 every 10 minutes thereafter (0123).  Action triggering profiles can be time-based, data-usage-based, location-based, and/or application-based triggering event (0130).  Third-party enterprise or sponsor may sponsor commercials on a stadium screen and temporal internet connection cost share.  At a given time, the sponsor triggers the cost share start, which triggers the network to communicate a charge update (e.g., Game-X free for new hour) to associated subscribers (0151-0153).  Consider further, a scheme where the cost can change over time, based on different criteria, such as subscriber locations, competing subscribers, and/or other criteria/combinations.  For example, as the pressure on a local stadium Wi-Fi increases (as more users walk in and start using the network = count data usage wherein plurality of subscribers may have the same and/or different rate plan(s)), the charge schemes can dynamically change.  For example, “UserA@provider2.com” -> free to begin, then 30 minutes later->advice of charge update (e.g., due to a plurality of subscribers entering and using the local stadium WiFi), cost is now X USD per 10 GB unit, etc.  Here again, by defining a large scheme where cost can be dynamically exchanged and adjusted based on user identity (possibly multiple identities), (0171, 0193).
It would have been obvious for any one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gans in view of Momtahan to include a single TH scale to be used for a plurality subscribers as taught by Grayson in order to dynamically increase/decrease rate plan(s) for all subscribers based on the number of subscribers, location of subscribers, and/or data usage.
Regarding claims 2, 9 and 16.  Gans teaches wherein the action comprises sending a notification email or text message to the subscriber (0036).
Momtahan teaches wherein the action comprises sending a notification email or text message to the subscriber (0090, 0138, see claims 2 and 5 – wherein notification is one or more of email or SMS).
Regarding claims 3, 10 and 17.  Gans teaches wherein the action-triggering profile is time-dependent (0046, 0048, 0054).
Momtahan teaches wherein the action-triggering profile is time-dependent (0007-0008, 0042, 0059, 0094).
Regarding claims 4, 11 and 18.  Gans does not teach wherein the action-triggering profile is based, at least in part, on a calendar event.
Momtahan teaches action trigger profiles in conjunction with rate plan(s) (0007, 0008, 0026, 0059 – a charge of $60 up to the 1 GB cap of data access each month with a $3 per MB charge after the 1GB cap has been exceeded, 0076, 0078, 0081, 0084, 0115).  Momtahan teaches control and metering of data flows at the network side (0044-0046, 0104, 0112).  Momtahan teaches the subscriber side or network side can set usage limits, thresholds, and/or trigger notification parameters (0045-0046, 0148, figure 8 – set usage limits, at least in part, on Today, This Month, This Week, 0093 – day-of-week).  Momtahan teaches calculating fair usage windows based on one or more formulas (0047) and provides proactive notifications to user equipment when subscribers are nearing bandwidth usage thresholds (0068).  If the subscriber has set a threshold of 75% for an application 306, when that application 306 has consumed 75% of its data budget, the subscriber will receive a notification at the UE (0077, 0090, 0131 – thresholds may include percentage usage levels beyond which a notification is to be sent to a subscriber using user equipment, 0138 – wherein the notification is sent via email, SMS, or any other notification capability).  The subscriber can select different thresholds (figure 7, 0147 – Notify@ 400 MB, Notify @ 40MB).
	It would have been obvious for any one of ordinary skill in the art before the effective filing date of the invention to modify the Adaptive Fair Usage Module as taught by Gans to include multiple thresholds for day, week and/or month as taught by Momtahan in order to allow subscribers set real time usage thresholds, quotas, or caps on their devices and provide proactive notification(s) when approaching bandwidth caps.
Regarding claims 5, 12 and 19.  Gans does not teach wherein the action-triggering profile is based, at least in part, on a type of data usage within the usage plan.
Momtahan teaches action trigger profiles in conjunction with rate plan(s) (0007, 0008, 0026, 0059 – a charge of $60 up to the 1 GB cap of data access each month with a $3 per MB charge after the 1GB cap has been exceeded, 0076, 0078, 0081, 0084, 0115).  Momtahan teaches control and metering of data flows at the network side (0044-0046, 0104, 0112).  Momtahan teaches the subscriber side or network side can set usage limits, thresholds, and/or trigger notification parameters (0045-0046, 0048 – per-application usage thresholds and thresholds based no data sources, 0071 – games, social networking applications, voice over internet applications, video, 0102 – alert and stop thresholds, figure 10, 0150 – home and roaming data usage, 0148, figure 8 – set usage limits, at least in part, on Today, This Month, This Week, 0093 – day-of-week).  Momtahan teaches calculating fair usage windows based on one or more formulas (0047) and provides proactive notifications to user equipment when subscribers are nearing bandwidth usage thresholds (0068).  If the subscriber has set a threshold of 75% for an application 306, when that application 306 has consumed 75% of its data budget, the subscriber will receive a notification at the UE (0077, 0090, 0131 – thresholds may include percentage usage levels beyond which a notification is to be sent to a subscriber using user equipment, 0138 – wherein the notification is sent via email, SMS, or any other notification capability).  The subscriber can select different thresholds (figure 7, 0147 – Notify@ 400 MB, Notify @ 40MB).
Grayson also teaches action trigger profile based, at least in part, on type of data usage within the usage plan (0041, 0130, see claim 5).
	It would have been obvious for any one of ordinary skill in the art before the effective filing date of the invention to modify the Adaptive Fair Usage Module as taught by Gans to include multiple thresholds for home data usage and roaming data usage as taught by Momtahan in order to allow subscribers set real time usage thresholds, quotas, or caps on their devices and provide proactive notification(s) when approaching bandwidth caps in the home network, as well as, roaming network.
Regarding claims 6, 13 and 20.  Gans does not teach wherein the instructions are further executable by the one or more processors to: receive a policy rule from the wireless service provider; and modify, based at least in part on the policy rule, the action-triggering profile. 
Momtahan teaches action trigger profiles in conjunction with rate plan(s) (0007, 0008, 0026, 0059 – a charge of $60 up to the 1 GB cap of data access each month with a $3 per MB charge after the 1GB cap has been exceeded, 0076, 0078, 0081, 0084, 0115).  Momtahan teaches control and metering of data flows at the network side (0044-0046, 0104, 0112).  Momtahan teaches the subscriber side or network side can set usage limits, thresholds, and/or trigger notification parameters (0045-0046, 0048 – per-application usage thresholds and thresholds based no data sources, 0071 – games, social networking applications, voice over internet applications, video, 0102 – alert and stop thresholds, figure 10, 0150 – home and roaming data usage (e.g., home service provider and/or roaming service provider, 0148, figure 8 – set usage limits, at least in part, on Today, This Month, This Week, 0093 – day-of-week).  Momtahan teaches calculating fair usage windows based on one or more formulas (0047) and provides proactive notifications to user equipment when subscribers are nearing bandwidth usage thresholds (0068).  If the subscriber has set a threshold of 75% for an application 306, when that application 306 has consumed 75% of its data budget, the subscriber will receive a notification at the UE (0077, 0090, 0131 – thresholds may include percentage usage levels beyond which a notification is to be sent to a subscriber using user equipment, 0138 – wherein the notification is sent via email, SMS, or any other notification capability).  The subscriber can select different thresholds (figure 7, 0147 – Notify@ 400 MB, Notify @ 40MB).
	It would have been obvious for any one of ordinary skill in the art before the effective filing date of the invention to modify the Adaptive Fair Usage Module as taught by Gans to include multiple thresholds for home data usage and roaming data usage as taught by Momtahan in order to allow subscribers set real time usage thresholds, quotas, or caps on their devices and provide proactive notification(s) when approaching bandwidth caps in the home service provider network, as well as, roaming service provider network.
Regarding claims 7 and 14.  Gans does not teach wherein the count of usage by the subscriber is a single count of usage of more than one type of data.
Momtahan teaches action trigger profiles in conjunction with rate plan(s) (0007, 0008, 0026, 0059 – a charge of $60 up to the 1 GB cap of data access each month with a $3 per MB charge after the 1GB cap has been exceeded, 0076, 0078, 0081, 0084, 0115).  Momtahan teaches control and metering of data flows at the network side (0044-0046, 0104, 0112).  Momtahan teaches the subscriber side or network side can set usage limits, thresholds, and/or trigger notification parameters (0045-0046, 0048 – per-application usage thresholds and thresholds based no data sources, 0071 – games, social networking applications, voice over internet applications, video, 0102 – alert and stop thresholds, figure 7 – Home provider:  500 MB plan and subscriber sets notify threshold at 400MB, Roaming provider 1: subscriber sets notify threshold at 49MB, Roaming Provider 2: subscriber sets notify threshold to a different value,  figure 10, 0150 – home and roaming data usage, 0148, figure 8 – set usage limits, at least in part, on Today, This Month, This Week, 0093 – day-of-week).  Momtahan teaches calculating fair usage windows based on one or more formulas (0047) and provides proactive notifications to user equipment when subscribers are nearing bandwidth usage thresholds (0068).  If the subscriber has set a threshold of 75% for an application 306, when that application 306 has consumed 75% of its data budget, the subscriber will receive a notification at the UE (0077, 0090, 0131 – thresholds may include percentage usage levels beyond which a notification is to be sent to a subscriber using user equipment, 0138 – wherein the notification is sent via email, SMS, or any other notification capability).  The subscriber can select different thresholds (figure 7, 0147 – Notify@ 400 MB, Notify @ 40MB).
	It would have been obvious for any one of ordinary skill in the art before the effective filing date of the invention to modify the Adaptive Fair Usage Module as taught by Gans to include multiple thresholds for Home Provider, Roaming Provider 1, and Roaming Provider 2 as taught by Momtahan in order to allow subscribers set real time usage thresholds, quotas, or caps on their devices and provide proactive notification(s) when approaching bandwidth caps in the home network, as well as, roaming network(s).
Response to Arguments
2.	Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0049606) So et al teaches a single TH to be used for multiple subscribers.
	---(2013/0198374) Zalmanovitch et al teaches subscriber can set action-triggering thresholds for different types of data.
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646